Graham, Judge,
delivered the opinion of the court:
The plaintiffs seek to recover just compensation for the value of their interest in a contract for the construction of a vessel which they claim was requisitioned under the requisition order of August 3, 1917, said order being in terms identical' with the order involved in the case of Brooks-Scanlon Corporation v. United States, 265 U. S. 106, there relied upon. That case is conclusive, and this case is decided in conformity with the principles laid down in that case.
It is not necessary to enter into a review of the facts of this case, which are fully stated in the findings.
After due consideration of all the facts of the case and the elements enumerated in the Brooks-Scanlon case, which are proper to- be considered in ascertaining just compensation, we conclude that just compensation to the plaintiffs is the sum of $1,200,660.00, with interest as set out in Finding XIX; and making a deduction of $654,936.00, paid to plaintiffs, which is 75% of the award made by the Shipping Board, a balance remains of $1,030,031.90, for which judgment should be entered in favor of the plaintiff, the John M. Connelly Steamship Co. (Inc.), and it is so ordered.
Moss, Judge; Hay, Judge; Booth, Judge; and Campbell, Ghief Justice, concur.